DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species a (claims 1-8) in the reply filed on 8/25/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is a single claim which claims both an apparatus and a method step. Such is indefinite because it is not directed to the system, but the actions of a user, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). The examiner suggests inserting “capable of being” between “is” and “engaged”. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2016/0259913) in view of Haupt (US 2015/0202376).
Regarding claim 1, Yu discloses a drug injection device comprising: a cartridge 620 configured to hold a volume of a drug (fig 8B); an electrical circuit (¶94) configured to control an operation of the drug injection device (operate indicator 656); a member disposed in the cartridge (654 appears to be embedded in wall of cartridge based on fig 8B, ¶93 and ¶94), the member including at least two conductive surfaces 654 (fig 8B) electrically connected to the circuit; and a drive mechanism 630 including a conductive element 650 spaced from the at least two conductive surfaces (when not inserted in cartridge), wherein circuit is configured to enter an enabled state when the conductive element makes electrical contact with the at least two conductive surfaces (¶94).  
While Yu substantially discloses the invention as claimed, it does not disclose one or more processors configured to operate in at least an enabled state and a sleep state, wherein the one or more processors are configured to control the operation of the drug injection device while the one or more processors are in the enabled state, the at least two conductive surfaces electrically connected to the one or more processors; nor the one or more processors configured to enter the enabled state from the sleep state when the conductive element makes electrical contact with at least two conductive surfaces. 
Yu discloses using processors in conjunction with sensors (such as the two conductive surfaces) and indicator units (such as indicator 656) (¶9, ¶11). One way in which the processor operates is using an LED to indicate injection start/stop/in-progress (¶68) and indicate the states differently (such as different colors of the LED, ¶68).  Yu does not specifically disclose a processor in the embodiment in figs 8A-8D but shows the indicator unit 56 as mounted to the processor 54 in figs 1B and 2D. Yu further discloses different parts of the plunger/push rod 650 may engage contact points 654 to trigger the indicators (¶94). Thus one reading Yu as a whole would appreciate that different parts of the plunger could be used to indicate different states of the injection (one color when conductive element portion 651 reaches the conductive surfaces to indicate start of injection and a different color when conductive element 653 reaches the conductive surfaces to indicate the end of the injection).
Haupt discloses using a sleep mode when a processor determines the device is not being used (¶270). The device then wakes up when an electromechanical switch wakes-up/enables the device (¶274), the electromechanical switch being similar to the conductive element and two conductive surfaces of Yu. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Yu such that the one or more processors are configured to operate in at least an enabled state and a sleep state, wherein the one or more processors are configured to control the operation of the drug injection device while the one or more processors are in the enabled state, the at least two conductive surfaces electrically connected to the one or more processors; and the one or more processors configured to enter the enabled state from the sleep state when the conductive element makes electrical contact with at least two conductive surfaces as taught by Yu and Haupt to either indicate the start and stop of the injection via different colored indicators or control the circuit of Yu by measuring the voltage across the circuit to prevent any false positives (such as if fluid got in the container and was bridging the gap between the two conductive surfaces) and further to preserve the charge of the source powering the processor when the device is not in use. 
Regarding claim 2, wherein the member is a stopper (fig 8A), and the conductive element is disposed on a bottom surface of a plunger of the drive mechanism (portion 651 of the conductive element 650 is on the bottom surface of the plunger).  
Regarding claim 3, the conductive element is configured to move toward the member and make electrical contact with the at least two conductive surfaces in response to engagement of the drive mechanism (as the drive mechanism is pushed into cartridge, it will make electrical contact with the two conductive surfaces (see figs 8B and 8D).  
Regarding claim 4, wherein the drive mechanism is engaged during priming of the drug injection device (as the drive mechanism is inserted into the cartridge to prime the device, such as by moving drug through the needle until all air has been removed, the drive mechanism is engaged during priming of the drug injection device). 
Regarding claim 6, Yu discloses use of memory (¶65) which is computer-readable medium, and storing data for controlling operation of the device (¶66). while Yu substantially discloses the invention as claimed, it does not explicitly disclose the medium is non-transitory. Non-transitory is a known term both inside of and outside of the medical arts for longer lasting storage (as opposed to transitory which is essentially ephemeral). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to make the memory a non-transitory computer-readable medium specifically so that the device may operate for more than a short period of time before the memory is erased.
Regarding claim 8, Yu discloses a drug injection device comprising: a cartridge 20 configured to hold a volume of a drug (fig 1A); one or more processors 54 configured to operate in at least an enabled state, wherein the one or more processors are configured to control an operation of the drug injection device (control of indicator 56) while the one or more processors are in the enabled state (¶62); and a sensor 52 disposed in the cartridge (fig 1A), wherein the sensor is in communication with the one or more processors (fig 2D and ¶62).
While Yu substantially discloses the invention as claimed, it does not disclose the processor enabled to operate in a sleep state, nor the sensor configured to cause the one or more processors to enter the enabled state from the sleep state in response to a stimulus.
 Haupt discloses using a sleep mode when a processor determines the device is not being used (¶270). The device then wakes up when an electromechanical switch wakes-up/enables the device (¶274), the electromechanical switch being similar to the conductive element and two conductive surfaces of Yu. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Yu such that the processor enabled to operate in a sleep state, and the sensor configured to cause the one or more processors to enter the enabled state from the sleep state in response to a stimulus as taught by Haupt to conserve the power of the processor when the device is not being used.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2016/0259913) in view of Haupt (US 2015/0202376) and Tverskoy (US 2012/0203178) with Levido (https://circuitcellar.com/resources/ferroelectric-ram/) as evidence.
Regarding claim 7, while Yu substantially discloses the invention as claimed, it does not disclose the one or more non-transitory computer-readable medium includes a ferroelectric random access memory (FRAM) that is configured to store data without a continuous supply of power. 
Tverskoy discloses FRAM is a specific known type of memory in medical devices (¶53).
Levido discloses the known fact ferroelectric RAM material exhibits a remnant electrical polarization after an electrical field is removed (¶5) meaning FRAM is configured to store data without a continuous supply of power. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Yu such that the one or more non-transitory computer-readable medium includes a ferroelectric random access memory (FRAM) (which is configured to store data without a continuous supply of power due to its ferroelectric material) as taught by Tverskoy as it is a known specific type of memory for data storage in medical devices, and which is fast to read and write. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for modifying the closest art such that the conductive element making electrical contact with the at least two conductive surfaces causes a reset circuit in the one or more processors to be activated.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783